Citation Nr: 9917056	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected tinnitus.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to July 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to an increased rating for lumbosacral 
strain, and found that new and material evidence had not been 
presented to reopen a claim for service connection for 
migraine headaches.

The Board will address the issue of entitlement to service 
connection for migraine headaches in a remand that follows 
the decision on the other issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased disability rating for lumbosacral strain.

2.  The veteran's lumbosacral strain is currently manifested 
by chronic low back pain, without evidence of muscle spasm or 
marked limitation of motion in any direction.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a disability rating greater than 10 
percent for his service-connected lumbosacral strain.  He 
contends that his low back disability has worsened.  A person 
who submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  As the veteran claims that 
his lumbosacral strain has worsened, the Board finds that his 
claim for an increased rating is a well grounded claim within 
the meaning of 38 U.S.C.A. § 5107(a).  

When a veteran has presented a well grounded claim (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the Board finds that the facts relevant to the 
veteran's claim for an increased rating for lumbosacral 
strain have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

Under the rating schedule, lumbosacral strain is evaluated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced 
motion..........................40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position...20


	(CONTINUED ON NEXT PAGE)

With characteristic pain on 
motion..............................10

With slight subjective symptoms 
only...........................0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

In a VA medical examination in April 1988, the veteran 
reported that he had low back pain which had begun during 
service, in 1983, while he was lifting furniture.  He 
reported that he was treated for low back pain and placed on 
a profile.  He reported that he currently had back pain after 
driving for a couple of hours.  On examination, his 
lumbosacral spine had ranges of motion of 85 degrees of 
flexion, 15 degrees of extension, 40 degrees of lateral 
bending to each side, and 40 degrees of rotation to each 
side.  The examining physician noted tenderness in the 
veteran's lumbar region, without radiating pain or sciatic 
notch tenderness.  In a February 1989 hearing at the RO, the 
veteran reported that he had low back pain for which he took 
medication.  He reported that after prolonged lifting, 
standing, or sitting, he could not bend over or lift 
anything.

VA outpatient treatment notes dated from 1989 to 1999 
indicated that the veteran was seen about one to three times 
per year for chronic low back pain.  On most occasions, the 
veteran reported that he had no radiation of pain into the 
legs.  In a couple of instances, he reported cramping in his 
calves and numbness in his feet.  Electromyography and nerve 
conduction studies performed in April 1994 were within normal 
limits.  On subsequent physical examinations, motor and 
sensory functions were within normal limits.  The veteran 
sometimes reported that his back pain was accompanied by 
muscle spasms.  The examining physician found tenderness in 
the paraspinal area on some occasions, but the treatment 
notes contained no objective findings of muscle spasm.  In 
July 1996, a CT examination of the lumbar spine revealed mild 
hypertrophic changes involving the facet joints at the L3-L4, 
L4-L5, and L5-S1 interspaces.  The examiner generally noted a 
decreased range of motion of the veteran's back.  The 
examiner's impression was chronic pain, possibly secondary to 
degenerative joint disease.  The examiner prescribed 
medication, heat, and exercises for the veteran's low back 
pain.

In November 1998, in the most recent VA medical examination 
of the veteran's back, the veteran reported that he had sharp 
pain across his lower back.  He reported that the pain was 
aggravated by lifting, prolonged sitting, or prolonged 
standing.  The examining physician found ranges of the motion 
of the veteran's lumbosacral spine of 60 degrees of flexion, 
25 degrees of extension, 20 degrees of right lateral bending, 
and 20 degrees of left lateral bending.  The examiner stated, 
"This is normal motion for a patient of his age."  The 
examiner noted that axial compression caused low back pain, 
and that simulated rotation, which causes no stress on the 
lower back, also brought forth complaints of pain.  "These 
are non-anatomical responses," the examiner wrote.  There 
was no evidence of muscle spasm to palpation.  The veteran 
reported tenderness at L5.  The veteran reported low back 
pain with straight leg raising in the supine position at 75 
degrees on the right side, and at 45 degree on the left side.  
Straight leg raising in the sitting position caused no low 
back pain.  The examiner stated that those results 
represented more non-anatomical responses.  Lumbar spine x-
rays revealed minute osteophytes, with no narrowing of the 
disc spaces.  The examiner reported that the small 
osteophytes were of no clinical significance.  The examiner 
stated that the numerous non-anatomical responses raised 
questions about the history provided by the veteran and about 
the veteran's cooperation.  The examiner found that the 
veteran had no loss of motion due to weakness, fatigue, or 
incoordination.  The examiner stated that the veteran's 
functional ability might be compromised temporarily during 
acute flare-ups; but the examiner indicated that it was not 
feasible to estimate the additional limitation of motion due 
to pain on use or during a flare-up.

The evidence indicates that the veteran has ongoing low back 
pain.  While the veteran has reported muscle spasms, no 
muscle spasms have been observed by the physicians who have 
examined and treated the veteran.  The range of motion of the 
veteran's lumbar spine decreased between examinations in 1988 
and 1998, and outpatient treatment notes indicated that the 
range of motion was diminished, although the physician who 
examined the veteran in November 1998 stated that the range 
of motion was normal for the veteran's age.  The 1998 
examiner stated the opinion that the arthritic changes in the 
veteran's lumbar spine were small and not significant.  
Overall, the evidence indicates that the veteran's 
lumbosacral strain is mainly manifested by low back pain, 
which is appropriately addressed by the current 10 percent 
rating.  The evidence does not indicate that the veteran has 
significant additional functional loss due to weakness, 
fatigue, diminished endurance, or incoordination.  The Board 
concludes that the preponderance of the evidence is against a 
rating in excess of the current 10 percent rating.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain is denied.


REMAND

The veteran contends that he has migraine headaches that are 
related to his service-connected tinnitus.  As noted above, 
the RO indicated in a December 1996 rating that new and 
material evidence had not been presented to reopen a claim 
for service connection for migraine headaches.  In September 
1998, the Board found that there had been no final 
disallowance of the veteran's claim for service connection 
for migraine headaches.  The Board found that the RO had 
therefore erred in treating the issue as a request to reopen 
a previously denied claim, rather than as a claim for service 
connection.  The Board remanded the case for the RO to cite 
the pertinent law and regulations applicable to a claim for 
service connection for migraine headaches, both on a direct 
basis and on a secondary basis.  In two supplemental 
statements of the case, issued on two separate dates in 
January 1999, the RO continued to address the migraine 
headache claim as a request to reopen.  The RO discussed the 
law and regulations regarding the requirement to submit new 
and material evidence to reopen a claim, but did not discuss 
the law and regulations governing a claim for service 
connection.

The Board's September 1998 remand was directed to ensure due 
process for the veteran, with particular attention to the 
Court's emphasis that an appellant must be notified of the 
legal requirements pertaining to a claim for service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In further protection of due process, the Court has ruled 
that the Board has a duty to ensure that the RO complies with 
the remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board will 
again remand the veteran's claim for service connection for 
migraine headaches, for the RO to issue a new rating decision 
and a supplemental statement of the case that addresses the 
claim as a service connection claim, and discusses the 
requirements for direct and secondary service connection.

Accordingly, this case is REMANDED for the following:

The RO should notify the veteran of the 
legal requirements for a claim for direct 
or secondary service connection.  The RO 
should readjudicate the veteran's claim 
regarding migraines headaches as a claim 
for direct or secondary service 
connection, and not as a request to 
reopen a previous claim.

After the completion of the foregoing actions, the RO should 
review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

